DETAILED ACTION
Claims 1-21 are pending. 
Priority: 8/27/2020
Assignee: Ventana Micro systems

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 3-4, 6-10, 13-14, 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. Claims 3-4, 6-10, 13-14, 16-20 each contain limitations that distinguish the claims from the prior art, particularly the hashing mechanisms employed in parts of the flag fields in movement of cache data. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 11, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al.(20180173645), and further in view of either Barnes et al.(20080005504) or alternatively in view of George et al.(7552254).

As per claim 1 discloses, Parker discloses:
A data cache memory for mitigating side channel attacks in a processor that comprises the data cache memory and that includes a translation context (TC),(Parker, [0050 --  A page ownership table (POT) 50 is stored in memory 34 tracking which BD (if any) is the owner BD for each physical page of memory.], [0051 -- The POT 50 is indexed by physical address. Each entry 52 of the POT 50 includes the following information: [0052] an owner BDID field 54 which specifies the BDID of the BD which owns the corresponding physical page; ]); comprising:
a first input that receives a physical memory address(Parker, [0051 -- The POT 50 is indexed by physical address. ]); 
a second input that receives the TC(Parker, [0051 -- Each entry 52 of the POT 50 includes the following information: [0052] an owner BDID field 54 which specifies the BDID of the BD which owns the corresponding physical page; ]);
and wherein the TC comprises:
 an address space identifier (ASID)(Parker, [0044 -- For example, the BDID for a given application 6 executing under a particular virtual machine 4 may be formed at least in part from an application space identifier (ASID) associated with that application and a virtual machine identifier (VMID).]);
 or a virtual machine identifier (VMID)(Parker, [0044 -- For example, the BDID for a given application 6 executing under a particular virtual machine 4 may be formed at least in part from an application space identifier (ASID) associated with that application and a virtual machine identifier (VMID).]); 
or a privilege mode (PM) or a translation regime (TR)(Parker, [044 -- A secure bit S indicating whether the process is associated with the secure domain or the normal domain could also be included in the BDID.]);
 or a combination of two or more of the ASID, the VMID, and the PM or the TR(Parker, [0074 -- The ASID and VMID may together be considered to form a context identifier identifying the context in which the transaction was executed.]);
Parker does not explicitly disclose the following, however Barnes and alternatively George discloses:
control logic configured to: with each allocation of an entry of the data cache memory: use the received physical memory address and the received TC to perform the allocation of the entry(Barnes, [0092 -- If page 660 of overflow table 655 is already allocated, an entry is written to page 660. In one embodiment, the entry includes a representation of a physical address associated with the element stored in line 615. It may also be said, that the physical address is also associated with cache line 615 and the operation that overflowed transaction memory 610. The entry also includes transaction state information.]);
 and with each access of the data cache memory: use the received physical memory address and the received TC in a correct determination of whether the access hits in the data cache memory(Barnes, [0109 --  As stated above, a page fault may be the result of no initial allocation of an overflow table or the overflow table is currently full. If the write is successful, then regular execution, validation, access tracking, commitment, aborting, etc. continues in a return to flow 805. However, if a page fault occurs indicating more space is needed in the overflow table, then an additional page is allocated for the global overflow table in flow 860. ]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Barnes into the system of Parker for the benefit of  an overflow event associated with the operation to be executed as part of transaction is detected. The benefits of executing the transaction in hardware using the local transaction memory are obtained by less complex transactions, so that the time taken to execute the transaction up to the overflow is shortened.
Alternatively, George discloses: 
control logic configured to: with each allocation of an entry of the data cache memory: use the received physical memory address and the received TC to perform the allocation of the entry(George, [Col. 4 lines 64-67 --  If there is not an exact match (including the case where the physical address matches but the thread ID or ASID do not), then the flush filter allocates a new entry in the CAM with the address as the tag, and the thread ID and ASID as the match data]);
 and with each access of the data cache memory: use the received physical memory address and the received TC in a correct determination of whether the access hits in the data cache memory(George, [Col. 6 lines lines 15-20 -- Next, the filter may compare the physical address obtained to tag addresses in the filter (block 120). Such comparison may be performed to determine whether there is a match between the physical address and any of the tag addresses stored in the filter and corresponding ASID and thread ID (diamond 130). If no such matches occur, control returns to block 110 where another physical address may be obtained.]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of George into the system of Parker for the benefit of  the address space identifiers identify multiple address spaces with which the identifiers are associated so as to allow multiple application contexts to share pipeline structures, thus reducing context-switch overhead. The method enables selective flushing of the entries corresponding to a specific address space so as to provide performance gain for environments with multiple contexts. The method enables modification of partitioning of the pipeline resources during operation such that different address spaces occupy a given partition of a pipeline resource at different times in an efficient manner.

Claim 11 is similar to claim 1 and therefore the same rejections are incorporated.
Claim 21 is similar to claim 1 and therefore the same rejections are incorporated.

Claims 2, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al.(20180173645), and further in view of Barnes et al.(20080005504) or alternatively in view of George et al.(7552254), and further in view of Williamson et al.(20060236074).


As per claim 2, the rejection of claim 1 is incorporated, in addition Parker does not disclose the following, however Williamson discloses:
wherein the control logic is further configured to hash at least a portion of the received TC to generate hashed TC tag bits(Williamson, [0043 -- The tag portion of the virtual address 81 along with information from the ASID/PID is then converted to a hash value by hash generator 82]);
 wherein the physical address comprises a tag portion(Williamson, [0058 -- FIG. 8 shows a flow diagram illustrating the steps taken in response to a false hash hit, i.e. a hash hit, cache miss. As can be seen following a hash hit a comparison of the physical address tag and cache directory indicated by the hash hit is made.]); 
wherein to use the received physical memory address and the received TC to perform the allocation of the entry: the control logic includes the received tag portion of the physical memory address and the hashed TC tag bits in a tag of the entry(Williamson, [Fig. 8 -- FIG. 8 shows a flow diagram illustrating the steps taken in response to a false hash hit, i.e. a hash hit, cache miss. As can be seen following a hash hit a comparison of the physical address tag and cache directory indicated by the hash hit is made. If a cache hit is found, then the hash hit was correct and the processor can continue as normal.]); 
and wherein to use the received physical memory address and the received TC in the correct determination of whether the access hits in the data cache memory: the control logic compares the tag of the entry with the received tag portion of the physical memory address and the hashed TC tag bits(Williamson, [0058 -- FIG. 8 shows a flow diagram illustrating the steps taken in response to a false hash hit, i.e. a hash hit, cache miss. As can be seen following a hash hit a comparison of the physical address tag and cache directory indicated by the hash hit is made. If a cache hit is found, then the hash hit was correct and the processor can continue as normal]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Williamson into the system of Parker for the benefit of the data item location is accurately indicated using an address indicator of fewer bits and the manipulation and comparison are enabled in a shorter time using less circuit area.


Claim 12 is similar to claim 2 and therefore the same rejections are incorporated.

Claims 5, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al.(20180173645), and further in view of Barnes et al.(20080005504) or alternatively in view of George et al.(7552254), and further in view of Williamson et al.(20060236074), and further in view of Ozekinci(7966292).

As per claim 5, the rejection of claim 1 is incorporated, in addition Parker does not disclose the following, however Williamson discloses:
wherein the physical address comprises an index portion(Williamson, [0058 -- FIG. 8 shows a flow diagram illustrating the steps taken in response to a false hash hit, i.e. a hash hit, cache miss. As can be seen following a hash hit a comparison of the physical address tag and cache directory indicated by the hash hit is made.]); 
wherein the control logic is further configured to hash at least a portion of the received TC to generate hashed TC index bits(Williamson, [0043 -- The tag portion of the virtual address 81 along with information from the ASID/PID is then converted to a hash value by hash generator 82]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Williamson into the system of Parker for the benefit of the data item location is accurately indicated using an address indicator of fewer bits and the manipulation and comparison are enabled in a shorter time using less circuit area.
Parker in view of Williamson does not disclose the following, however Ozekinci discloses:
 wherein to use the received physical memory address and the received TC to perform the allocation of the entry and to use the received physical memory address and the received TC in the correct determination of whether the access hits in the data cache memory: the control logic combines the hashed TC index bits and the index portion of the received physical memory address to form a set index to select a set of entries of the data cache memory(Ozekinci, [Col. 6 lines 40-48 -- The object names are then processed for concatenation (i.e. the first n characters, last n characters, or other characters, are selected), step 408, and the processed object names are concatenated, step 410. They may be concatenated in first-in, first-out order or some other sequence such as an ordering based on most recent use or modification. In step 412, the concatenation is stored as a hint. The hint may be stored in the index header file in place of the savepoint or in another part of the descriptors for the saveset. Flags may be included with the hint to indicate what type of hint was used and the parameters, step 414.]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Ozekinci into the system of Parker for the benefit of the information relating to the amount of space to be allocated to each hash value and information indicating type of algorithm are stored in hint, so that the object names can be efficiently located in large index of records..

Claim 15 is similar to claim 5 and therefore the same rejections are incorporated.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIND TALUKDAR whose telephone number is (571)270-3177. The examiner can normally be reached M-F, 10 am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Arvind Talukdar
Primary Examiner
Art Unit 2132



/ARVIND TALUKDAR/Primary Examiner, Art Unit 2132